Name: Commission Regulation (EEC) No 749/89 of 22 March 1989 laying down detailed rules for applying Council Regulation (EEC) No 592/89 on the transfer to Italy of 300 000 tonnes of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 3. 89 No L 80/53Official Journal of the European Communities COMMISSION REGULATION (EEC) No 749/89 of 22 March 1989 laying down detailed rules for applying Council Regulation (EEC) No 592/89 on the transfer to Italy of 300 000 tonnes of barley held by the Spanish intervention agency intervention agency Q, as last amended by Regulation (EEC) No 3826/85 (8), are to apply to this transfer operation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2048/88 (4), Having regard to Council Regulation (EEC) No 592/89 of 6 March 1989 on the transfer to Italy of 300 000 tonnes of barley held by the Spanish intervention agency (*), and in particular Article 1 (5) thereof, Whereas, pursuant to Regulation (EEC) No 592/89, the Spanish intervention agency is to make available to the Italian intervention agency 300 000 tonnes of barley to be moved to specified regions ; whereas the detailed rules for applying this measure should be adopted ; Whereas there is a shortage of feed grain in Italy ; whereas it should therefore be specified that the barley is to be transferred to port silos in mainland Italy and silos in Sardinia and Sicily ; Whereas the Italian intervention agency must be informed quickly of the storage locations of the barley to be transferred ; whereas this information and the storage locations in Italy must be notified to the Commission so that it may in particular assess the cost of the transfer operation ; Whereas an invitation to tender should be organized for the transport of the barley so that it can be done as cheaply as possible ; Whereas the provisions of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (*) and of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an Article 1 1 . Pursuant to Regulation (EEC) No 592/89, the Spanish intervention agency shall make 300 000 tonnes of barley available to the Italian intervention agency. 2. The Italian intervention agency shall be responsible for the carriage in Italy of the product referred to in paragraph 1 before 31 May 1989 . 3 . The barley must be transferred :  to the port silos in the case of continental Italy,  to the silos in the hinterland in the case of Sardinia and Sicily, which are indicated in the notice of invitation to tender issued by the Italian authorities. 4. The Spanish and Italian intervention agencies : (a) shall agree on the choice of storage locations, places of departure and of destination in order to reduce transport costs as much as possible and on the dates of removal of the product pursuant to Article 1 (2) of Regulation (EEC) No 592/89 ; the lists of those places shall be forwarded to the Commission immediately ; (b) shall ascertain, on loading in Spain and on entry into the storage locations in Italy, the loaded and unloaded weight and, by analysing a representative sample, the quality of the product in question. Article 2 1 . The Italian intervention agency shall take delivery of the barley when it is loaded on the means of transport at the storage location of the intervention agency of departure and shall assume responsibility for it from that moment. (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 20, 25 . 1 . 1989, p. 16. 0 OJ No L 94, 28 . 4. 1970, p. 13 . (4) OJ No L 185, 15. 7 . 1988, p. 1 . 0 OJ No L 65, 9. 3 . 1989, p. 2 . fa OJ No L 128, 24. 5 . 1977, p. 1 . 0 OJ No L 189, 29. 7. 1977, p. 36. (8) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 80/54 Official Journal of the European Communities 23 . 3. 89 They must also ensure equality of access and of treatment to all parties concerned, whatever their place of establishment in the Community. To that end, the Italian intervention agency shall , after signing the decision to open the invitation to tender, notify the Commission of the date on which the invitation is to be opened. That information shall be published on receipt in the Official Journal of the European Communities. A period of five working days from the date of publication shall be allowed for the submission of tenders to the Italian intervention agency. Tenders shall be both submitted to the Italian intervention agency and accepted in Italian lire. 5 . The contract shall be awarded to the tenderer offering the best terms. However, if no tender is in line with normal prices and costs, no award shall be made. 6. The Italian intervention agency shall keep the Commission informed of progress in the invitation to tender and shall immediately notify the outcome both to the Commission and to the Spanish intervention agency. Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The Spanish intervention agency shall keep the Italian intervention agency informed as to the quantities of barley removed. 2. The cost of transporting the barley shall be determined by the Italian intervention agency by invitation to tender. The cost shall include : (a) that of the actual transport (excluding loading) from the storage location of departure to the storage location of destination (excluding unloading) ; (b) the cost of insurance covering the buying-in price of the goods as referred to in Article 7 (4) Regulation (EEC) No 2727/75. 3 . The invitation to tender may relate to one or more lots. 4 . The Italian intervention agency shall determine the terms and conditions governing the invitation to tender in accordance with the provisions of this Regulation. These must provide in particular for the lodging of a security guaranteeing successful completion of the operations covered by the invitation to tender and must permit tenders to be submitted by telex. They must also provide for the loss of an appropriate amount of the security for each day over the stipulated date of delivery, except in cases of force majeure, in the execution of transport as provided for in the notice of tender. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission